Citation Nr: 1136992	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-35 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appealed the RO's initial disability evaluation of 10 percent for his service connected posttraumatic stress disorder (PTSD).  In July 2009, the RO increased the disability rating from 10 percent to 30 percent.  In October 2009, the Veteran expressly withdrew his appeal for an increased disability rating for PTSD.  As such, the claim is no longer before the Board.  

In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a travel board hearing in Waco, Texas.  A transcript of the proceeding has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To obtain private treatment records and afford the Veteran another VA examination

The Veteran asserts that he suffers from hearing loss and tinnitus due to noise exposure related to combat situations during his Vietnam service.  He was provided two VA examinations, dated in September 2008 and June 2009, to diagnose and determine the nature and etiology of hearing loss and tinnitus.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the above-noted examinations are inadequate.  In order to discuss the inadequacy of these examinations, the Board must first address the Veteran's assertions and his service treatment records.  

By way of background, the Veteran's DD Form 214 lists his military specialty as infantry man with Company B 1st, 505th Infantry.  In a November 2010 Training Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates the probability of noise exposure for various service occupations. The Veteran's specific MOS shows a high probability of in-service noise exposure.  

It is also noted that the Veteran testified that he was involved in combat missions in Vietnam.  His service medals include the Combat Infantryman's Badge, which connotes participation in combat.  As such, the Veteran's assertions of an event regarding the in-service noise exposure during combat are presumed.  38 C.F.R. § 1154(b); Collette v. Brown, 82 F.2d 389 (Fed. Cir. 1996).  Acoustic trauma is conceded.  

During the Veteran's Board hearing, he testified to being consistently exposed to small arms fire, heavy weapons fire, mortar fire, grenade explosions, and machine gun fire while aboard on various helicopters.  He testified that he was not provided hearing protection.  He provided that his hearing problems began during service.  The Veteran indicated that after service discharge he was employed in various occupations where he was exposed to constant noise exposure.  However, he provided that he always wore hearing protection.  Again, the Veteran is competent to provide testimony regarding his in-service acoustic trauma.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002)(finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994)(noting competent lay evidence requires facts perceived through the use of the five senses).  He is also competent to report his continuity of symptomatology.  The Veteran is also found to be credible in these statements.  

Turning to the Veteran's service treatment records, his November 1965 enlistment examination shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
10 (20)
-5 (5)
-5 (0)
LEFT
5 (20)
5 (15)
-5 (5)
15 (25)
25 (30)

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards must be converted to ISO-ANSI standards.  The ASA results are the figures on the left of each column and are not in parentheses.  The converted standards set by the ISO-ANSI are represented by the figures in parentheses.  These audiometric results indicate that the Veteran had some aspect of hearing loss (normal hearing is from zero to 20 decibels) at service entrance.  See Hensley, 5 Vet. App. at 157.  

As such, the Board must determine whether the Veteran's pre-existing hearing loss was aggravated during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  To make this determination, the Board must consider the Veteran's service treatment records as well as evidence developed after service.  The Board notes that aggravation for purposes of entitlement to VA compensation benefits requires more than that a pre-existing disorder become intermittently symptomatic during service.  There must be permanent advancement of the underlying pathology.  See Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Further, the Veteran's October 1967 separation examination shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
 0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
- 
0 (5)

Again, the Board has converted the audiometric results as the test was performed prior to November 1967 when the standards were switched from ANA to ISO-ANSI standards.  

Again, the Veteran was afforded two VA examinations in September 2008 and June 2009 to diagnose and determine the etiology of any hearing loss or tinnitus disabilities.  These examinations were conducted by the same examiner.  In both instances, the VA examiner could not diagnose the Veteran with hearing loss due to inconsistencies in the Veteran's responses.  Nevertheless, the examiner noted that the Veteran's service treatment records were silent for any hearing problems during service.  There is no indication that he converted the Veteran's audiometric results during the enlistment or separation examinations from ASA to ISO-ANSI standards and no mention of whether the hearing loss noted upon service enlistment was permanently aggravated by service.  Also, there is no discussion of why the Veteran's hearing loss appears,  based on the clinical records, to have improved between service entrance and service separation and no comment on the Veteran's competent assertions of continuing symptoms of hearing problems both during and after service discharge.  

Even though the VA examiner was unable to diagnose a specific hearing loss disability, it appears that the Veteran has hearing problems.  Given this, and based upon the foregoing, the Board finds that the September 2008 and June 2009 VA examinations are inadequate to enable a fully informed evaluation of the Veteran's hearing loss claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, additional action is therefore required.  

With respect to the Veteran's claim of entitlement to service connection for tinnitus, the VA examiner concluded in September 2008 that the Veteran's tinnitus was not related to or caused by service noise and pointed to the fact that the tinnitus was not identified until 31 years after service discharge.  In June 2009 he did not provide any opinion as to the Veteran's tinnitus.  The Veteran asserts that he experienced tinnitus both during and after service separation.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced, i.e. he is competent to report that he has experienced ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The VA examiner did not comment on the Veteran's competent assertions of continuity of his symptomatology.  As such, a remand is necessary to obtain another medical opinion.  Barr, 21 Vet. App. at 312.

Further, the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorder.  On remand, the examiner should determine whether the Veteran's tinnitus is the result of acoustic trauma.  The examiner should also discuss other possible causes, including whether the Veteran's tinnitus may be due to hearing loss.

Furthermore, the Veteran testified during his Board hearing and the VA examiners indicated that the Veteran was first diagnosed with hearing loss during Occupational and Safety Health Administration (OSHA) testing in 1998.  Records pertaining to this testing have not been associated with the claims file and there is no indication that the RO attempted to obtain them.  On remand, the RO should take steps to obtain these records as they are pertinent to the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, including any audiometric results from OSHA testing, which have provided treatment pertinent to the issue on appeal.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  

Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hearing loss and tinnitus.  The claims folder and a separate copy of this Remand must be made available to and reviewed by the examiner prior to completion of the examination.  Such a review of the claims file should be noted in the examination report.  

The VA examiner is also asked to review the audiogram results during his November 1965 enlistment examination which have been converted from ASA to ANA-ISO standards in this Remand and comment on the audiometric shift shown between his November 1965 induction examination and his October 1967 separation examination.  The examiner should also provide an opinion as to whether the Veteran's pre-existing hearing loss was permanently aggravated by his service.

The examiner should also provide a medical opinion whether the Veteran's hearing loss is at least as likely as not (50 percent probability or greater) etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure during the Veteran's period of service as opposed to some other cause.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

All studies or tests deemed necessary by the examiner should be performed.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran has contended that he had noise exposure in service.  It should be noted that noise exposure is presumed as he was engaged in combat during his service in Vietnam.  He is also found competent to attest to factual matters of which he had first-hand knowledge as well as to the fact that his symptoms of hearing loss and tinnitus started during service and have continued since service separation.  

Disregarding that complaints of tinnitus are not documented in the service treatment records, the examiner should also offer an opinion as to whether any current tinnitus is at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2010).

4.  The RO should then readjudicate the claims.  If such action does not resolve the claim, a supplemental statement of the case (SSOC) should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


